          Case 3:19-cv-01791-VLB Document 43 Filed 03/01/21 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


    JOEL MORANT,                        :
    Plaintiff                           :
                                        :         No. 3:19-cv-1791 (VLB)
          v.                            :
                                        :
    THOMAS W. HARKER                    :          March 1, 2021
    Secretary of the Navy,              :
          Defendant.                    :
                                        :
                                        :
                                        :

    MEMORANDUM OF DECISION GRANTING [DKT. 38] PLAINTIFF’S MOTION FOR
     ATTORNEYS’ FEES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT

         Before the Court is Plaintiff Joel Morant’s motion for attorneys’ fees and

expenses pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d)

following the Court’s decision granting the Acting Secretary of the Navy

(“Defendant”), now Thomas W. Harker’s, consent motion for voluntary remand to

the Board for Correction of Naval Records (the “Board” or “BCNR”). Plaintiff

requests $34,926.26 in attorneys’ fees and $43.04 in expenses. [Dkt. 38 (Pl. Mem in

Supp.) at 1].1 Defendant opposes the award of fees and expenses, arguing that

Plaintiff is not entitled to such fees and expenses because: (i) Plaintiff is not a

prevailing party under the EAJA; (ii) Defendant’s position was substantiall y

justified; and/or (iii) there are special circumstances that would make awarding

EAJA fees unjust. [Dkt. 41 (Def. Mem. in Opp’n)]. For reasons stated below, the




1Plaintiff seeks an additional $2,786.67 in fees for the preparation of his reply
brief to Defendant’s opposition to his fee motion. [Dkt. 42 (Pl. Repl. Br.) at 10].
                                            1
        Case 3:19-cv-01791-VLB Document 43 Filed 03/01/21 Page 2 of 15




Court GRANTS Plaintiff’s motion and awards $34,926.26 in attorneys’ fees and

$43.04 in expenses pursuant to the EAJA.

                              Procedural Background

      As the Court explained in its decision granting Defendant’s motion for

voluntary remand, Plaintiff is a combat veteran who was diagnosed with post-

traumatic stress disorder (“PTSD”) about twenty years after his discharge from the

U.S. Marine Corps with an “Other Than Honorable” characterization of service.

[Dkt. 36 (Mem. Order Granting Def. Mot. for Vol. Remand) at 2]. Recognizing that

PTSD in combat veterans was historically misunderstood and underdiagnosed,

then-Secretary of Defense Chuck Hagel issued a memorandum instructing the

service branches to give “liberal” or “special” consideration when reviewing

veterans’ petitions to correct their military records. Id. at 2-3 (citing Memorandum

from Chuck Hagel, Sec'y of Defense, to Secretaries of The Military Departments

(Sept. 3, 2014), https://www.secnav.navy.mil/mra/bcnr/Documents/HagelMemo.pdf .

(“Hagel Memo”). On July 12, 2016, Plaintiff filed a request with the Board to upgrade

both his Character of Service and the narrative reason for separation. [Dkt. 1

(Compl.) ¶ 61].

      While Plaintiff’s request was pending review, the Department of Defense

continued to promulgate guidance for implementing the Hagel Memo. As noted in

the Defendant’s motion for voluntary remand, on August 25, 2017, the Friday prior

to Plaintiff’s petition being presented to the Board, Undersecretary of Defense

Anthony Kurta issued a memo that provided guidance clarifying and expanding

upon the Hagel Memo. [Dkt. 34 (Def. Mot. for Vol. Remand) at 4].



                                         2
         Case 3:19-cv-01791-VLB Document 43 Filed 03/01/21 Page 3 of 15




        The Kurta Memo provides four questions to guide the service branches when

considering requests by veterans for modification of their discharges due in whole

or in part to mental health conditions, including PTSD. The questions are:

        a. Did the veteran have a condition or experience that may excuse or
           mitigate the discharge?
        b. Did that condition exist/ experience occur during military service?
        c. Does that condition or experience actually excuse or mitigate the
           discharge?
        d. Does that condition or experience outweigh the discharge?

Memorandum from Anthony M. Kurta, Under Sec'y of Defense, to Secretaries of
The          Military        Departments        (Aug.         25,        2017),
https://dod.defense.gov/Portals/1/Documents/pubs/Clarifying-Guidance-to-
Military-Discharge-Review-Boards.pdf. (“Kurta Memo”)

        In opposition to Plaintiff’s motion for attorneys’ fees, Defendant filed the

affidavit of Yaroslava Caldie, the case examiner who handled Plaintiff’s file. [Dkt.

41-2 (Caldie Aff.)]. According to Ms. Caldie’s affidavit, on August 1, 2017, Lt. Col.

Reggie Yager provided training to the Board’s members and staff at a training

conference. Id. ¶¶ 3-5. The training addressed new guidance that was eventually

promulgated by Under Secretary Kurta later that month. Id. Ms. Caldie’s affidavit

states that the Board began applying the guidance from Lt. Col. Yager’s training

prior to the formal implementation of the Kurta Memo. Id. ¶ 7. The Board learned

that the Kurta Memo was formally implemented on the morning that it heard

Plaintiff’s petition, but Ms. Caldie’s affidavit does not make clear whether the policy

change was communicated before or after Plaintiff’s petition was heard. Id. ¶¶ 6, 8-

9. The affidavit states that “[n]either I nor the Board had access to the signed Kurta

Memo while Plaintiff's case was being presented, considered, and adjudicated.” Id.

¶ 10.



                                          3
        Case 3:19-cv-01791-VLB Document 43 Filed 03/01/21 Page 4 of 15




   About a month later the Board received a supplemental letter from Plaintiff

raising arguments related to the Kurta memo, but the Board did not reconvene

before rendering its decision to grant Plaintiff partial relief, about a month later. Id.

¶¶ 10-12. In its written decision dated November 20, 2017, the Board found that a

discharge upgrade was warranted based on Mr. Morant’s PTSD. [Dkt. 1, Ex. A.

(Board Decision) at 4]. Although the Board upgraded Mr. Morant’s discharge from

“Less Than Honorable” to “General,” the Board declined to grant an “Honorable”

discharge or amend the narrative and separation codes. Id. The Board reasoned

that Mr. Morant’s PTSD was a mitigating factor, but he nevertheless engaged in the

misconduct, which was “varied in its nature and frequency.” Id.

   Plaintiff then sought judicial review of the Board’s decision, arguing that it

violated the Administrative Procedures Act, 5 U.S.C. § 706, and the Due Process

Clause of the Fifth Amendment of the U.S. Constitution. [Dkt. 1 (Compl.)]. Plaintiff

argued, inter alia, that the Board’s “partial denial of Mr. Morant’s discharge

upgrade, due to the “varied nature and the frequency” of his misconduct is

arbitrary, capricious, and an abuse of discretion because the panel substituted its

own judgment for the mandatory guidance of the Kurta Memo that excusable

misconduct can be varied and frequent. Id. ¶ 95. The complaint sought, in the

alternative to affirmative relief, an order setting aside the partial discharge upgrade

and remanding the case for further proceedings before the Board. Id. at 20.

      After answering the complaint and filing the administrative record,

Defendant conceded that there was a legal error in the Board’s decision and sought

voluntary remand. [Dkt. 34 (Def. Mem. for Vol. Remand)]. Defendant’s motion states



                                           4
        Case 3:19-cv-01791-VLB Document 43 Filed 03/01/21 Page 5 of 15




that: “The agency has identified a discrepancy between the agency’s written

decision and the question whether the BCNR in fact applied the signed version of

the Kurta Memo at the time it met and voted on Plaintiff’s petition. The BCNR’s

failure to apply the final Kurta Memo is a legal error and is the basis on which the

agency seeks remand of Plaintiff’s petition to the BCNR.” Id. at 1. Defendant

conceded that the Board “…failed to apply the final Kurta Memo to Plaintiff’s case

due to the fact that the Board met to consider Plaintiff’s petition on the business

day following the signing of the Kurta Memo.” Id. at 8. Defendant also argued that

Plaintiff would benefit from additional administrative guidance promulgated after

the Board’s decision was rendered. Id. at 9. Defendant’s motion argued that “the

request [for voluntary remand] is made based on a confession of error” and sought

an order from the Court granting remand and dismissing the action. Id. at 9-10.

      The Court granted Defendant’s motion in a memorandum order because the

Defendant conceded the legal error early in the litigation, the Plaintiff consented to

remand, and there was no evidence of bad faith. [Dkt. 36 (Mem. Order Granting Def.

Mot. for Vol. Remand) at 2]. In accordance with the Defendant’s request to dismiss

the action, the Court entered judgment for the Plaintiff. [Dkt. 37 (Judgment)].

Thereafter, within thirty days of the judgment, Plaintiff filed his motion for

attorneys’ fees. See 28 U.S.C. § 2412(d)(1)(B).

                                     Discussion

      Pursuant to 28 U.S.C. § 2412(d)(1)(A), “[e]xcept as otherwise specifically

provided by statute, a court shall award to a prevailing party other than the United

States fees and other expenses, in addition to any costs awarded pursuant to



                                          5
        Case 3:19-cv-01791-VLB Document 43 Filed 03/01/21 Page 6 of 15




subsection (a), incurred by that party in any civil action (other than cases sounding

in tort), including proceedings for judicial review of agency action, brought by or

against the United States in any court having jurisdiction of that action, unless the

court finds that the position of the United States was substantially justified or that

special circumstances make an award unjust.” Thus, under the EAJA, “eligibility

for a fee award in any civil action requires: (1) that the claimant be a ‘prevailing

party’; (2) that the Government's position was not ‘substantially justified’; [and] (3)

that no ‘special circumstances make an award unjust.’” Commissioner, INS v. Jean,

496 U.S. 154, 158 (1990).

    A. Whether Plaintiff is a prevailing party.2

       “A prevailing party is one that has “succeeded on any significant issue in

litigation which achieved some of the benefit the part[y] sought in bringing suit,”

such that the party is able to “point to a resolution of the dispute which changes

the legal relationship between itself and the [adversary].” Kerin v. U.S. Postal Serv.,

218 F.3d 185, 189, n. 1 (2d Cir. 2000)(quoting Texas State Teachers Ass'n v. Garland

Indep. Sch. Dist., 489 U.S. 782, 791–92 (1989)). Additionally, the legal change in the

relationship between the parties must be judicially sanctioned rather than a

voluntary change in the defendant’s conduct. Ma v. Chertoff, 547 F.3d 342, 344 (2d

Cir. 2008)(citing standard from Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep't

of Health & Human Res., 532 U.S. 598 (2001). “…[E]nforceable judgments on the

merits and court-ordered consent decrees create the material alteration of the legal



2Plaintiff’s affidavit in support of his motion to proceed in forma pauperis [Dkt. 2]
demonstrates that his net worth does not exceed $2 million as required by the
definition of the term “party” as defined by 28 U.S.C. § (d)(2)(b).
                                          6
        Case 3:19-cv-01791-VLB Document 43 Filed 03/01/21 Page 7 of 15




relationship of the parties necessary to permit an award of attorney's fees.”

Buckhannon, 532 U.S. at 604 (internal quotation and citations omitted).

      Plaintiff argues that he is a prevailing party because the Defendant

confessed error in response to Plaintiff’s complaint, the Court granted the relief

sought in the complaint, and the Court entered judgment for Plaintiff without

retaining jurisdiction over the matter. [Pl. Mem. in Supp. at 3-5].

      In opposition, Defendant argues that the Board did not fail to adhere to

mandatory guidance because the Kurta Memo was not self-executing as it

instructed the service secretaries to direct implementation and report on

compliance. [Pl. Mem. in Opp’n at 11-12]. The opposition brief argues that

“Defendant did not admit that the BCNR panel was obligated to apply the Kurta

Memo when it considered Plaintiff’s petition for relief.” Id. at 12. This argument is

meritless.

      The Defendant’s opposition brief and accompanying affidavit provides that

the Board heard Plaintiff’s petition among others between 9:00 A.M. and 12:00 P.M.

on August 27th. [Caldie Aff. ¶ 6]. The Board’s executive director emailed the panel

to inform them of the Kurta Memo at 10:42 A.M., followed by an email to staff at

12:06 P.M. [Caldie Aff. ¶ 9]. Defendant’s opposition brief states, in a footnote, that

“[i]t is unknown whether the BCNR Panel considered and adjudicated Plaintiff’s

petition before or after the BCNR’s Executive Director emailed the Board members

directing them to ensure they adhere to the Kurta Memo.” [Pl. Mem. in Opp’n at 12,

n. 4]. Regardless, Ms. Caldie’s affidavit provides that neither Ms. Caldie nor the




                                          7
        Case 3:19-cv-01791-VLB Document 43 Filed 03/01/21 Page 8 of 15




Board had access to the Kurta Memo when Plaintiff’s petition was presented,

considered, and adjudicated. [Caldie Aff. ¶ 10].

      The Kurta Memo itself, signed before Plaintiff’s case was heard, orders the

Military Department Secretaries to immediately implement the guidance and report

their status to Lt. Col. Yager within 45 days. Kurta Memo at 1. The memo is clear

that it applies to the Board and that it applied to Plaintiff’s case. Kurta Memo. ¶ 21.

The Board’s decision to grant Plaintiff partial relief acknowledged that the Kurta

Memo applied to its decision. [Dkt. 1, Ex. A (Board Decision) at 4]. In short, Ms.

Caldie’s affidavit suggests that the Board applied some vague standard of what it

anticipated the Kurta Memo to eventually require of them, failed to consider and

apply the binding guidance, and then issued a decision issued in November of

2017 erroneously or falsely stating the Kurta Memo was applied.

      Furthermore, Defendant’s argument regarding the applicability of the Kurta

Memo is inconsistent with its position requesting voluntary remand. Defendant’s

motion stated “[a]s explained below, the Navy agrees that the BCNR’s decision on

Plaintiff’s petition was subject to the “Kurta Memo,” a policy guidance

memorandum issued by the Department of Defense, based on the date that the

BCNR considered Plaintiff’s petition.” [Dkt. 34 (Def. Mem. for Vol. Remand) at 1].

Defendant’s motion was premised on their confession of a legal error. Id. at 9.

Defendant’s motion failed to distinguish between the “final” memo and what the

Board may have relied upon in rendering its decision. The Court granted

Defendant’s motion relying on the legal and factual arguments it advanced

concerning the admitted error in applying the Kurta Memo, which plainly means



                                          8
        Case 3:19-cv-01791-VLB Document 43 Filed 03/01/21 Page 9 of 15




the document executed by the Under Secretary on August 25, 2017. This admission

has a legal consequence.

      Defendant is judicially estopped from arguing that it was not obliged to

consider the Kurta Memo when the Board decided Plaintiff’s petition and that it

failed to apply it properly. See Bates v. Long Island R. Co., 997 F.2d 1028, 1038 n. 4

(2d Cir. 1993)(“… the doctrine seeks to preserve the sanctity of the oath by

demanding absolute truth and consistency in all sworn positions. Preserving the

sanctity of the oath prevents the perpetuation of untruths which damage public

confidence in the integrity of the judicial system.”) (footnote omitted).

      As Plaintiff notes, a plaintiff qualifies as a prevailing party when the plaintiff

secures remand to the agency because of an admitted error by the agency and

without regard to the ultimate disposition upon rehearing by the agency where the

Court has not retained jurisdiction. Thompson v. Shinseki, 682 F.3d 1377, 1381

(Fed. Cir. 2012). Here, Plaintiff is a prevailing party because he obtained an

enforceable judgment on the merits that granted the alternative relief sought in the

prayer and the Court did not retain jurisdiction over the remand.

      Defendant argues that although Plaintiff obtained a judgment against the

Defendant, he did not prevail because “[s]imply put, the motion to remand would

not have occurred if it were not for Defendant seeking to have the BCNR panel

apply new policy, the final and signed Kurta Memo and the Wilkie Memo, to

Plaintiff’s petition.” [Def. Mem. in Opp’n at 15](citing Small v. United States, 130

Fed. Cl. 88 (2016)). The Defendant is correct in that agency remand to consider new

legal authority enacted while the case is on appeal does not constitute securing



                                           9
       Case 3:19-cv-01791-VLB Document 43 Filed 03/01/21 Page 10 of 15




relief on the merits. Former Employees of Motorola Ceramic Prod. v. United States,

336 F.3d 1360, 1366 (Fed. Cir. 2003).

      In Small, the veteran-plaintiff sought and was granted remand to the Army

Board for Correction of Military Records after the Hagel Memo was promulgated

for the board to consider applicability of the policy change. 130 Fed. Cl. at 106-8

(2016). Here, Plaintiff was entitled to have his petition considered under the

standards set forth in the Kurta Memo in the first instance because the memo was

applicable when his petition was decided. The court in Small distinguished the

case from those where the remand was to correct an established agency error,

which is the case here. Id. at 107. Any benefit that Plaintiff may receive from

subsequent policy developments, including the Wilkie Memo, is incidental to the

judicial relief sought to remedy the admitted legal error. The Wilkie Memo did not

serve as the basis for remand and the Court’s decision granting Defendant’s

motion does not reference the Wilkie Memo for this reason.

      Accordingly, the Court holds that Plaintiff is the prevailing party. He is

therefore entitled to reasonable attorneys’ fees unless the Defendant can establish

that its position was “substantially justified or that special circumstances make an

award unjust.” 28 U.S.C. § 2412(d)(1)(A).

   B. Whether the Defendant’s position was substantially justified.

      Because Plaintiff satisfied the threshold issue of showing that he is the

prevailing party, the Defendant “bears the burden of showing that [its] position was

‘substantially justified,’ which the Supreme Court has construed to mean ‘justified

to a degree that could satisfy a reasonable person.’ ” Ericksson v. Comm'r of Soc.



                                        10
          Case 3:19-cv-01791-VLB Document 43 Filed 03/01/21 Page 11 of 15




Sec., 557 F.3d 79, 81 (2d Cir. 2009) (quoting Pierce v. Underwood, 487 U.S. 552, 565,

(1988).

      “[I]t is well-established that the Government's prelitigation conduct or its

litigation position could be sufficiently unreasonable by itself to render the

entire Government position not ‘substantially justified.’ ” Healey v. Leavitt, 485

F.3d 63, 67 (2d Cir. 2007) (quotation marks and citation omitted); Smith v. Bowen,

867 F.2d 731, 734 (2d Cir. 1989) (“Congress made clear that for EAJA purposes, a

court should inquire into both the underlying agency determination affecting the

party, as well as the Government's litigation strategy in defense of that

determination.”).

      Defendant’s position is that its underlying administrative decision had a

reasonable basis in fact and law because the Board applied a draft version of the

Kurta Memo based on Lt. Col. Yager’s training and granted Plaintiff partial relief.

[Def. Mem. in Opp’n at 16-17]. However, as Plaintiff argues, Defendant is essentially

raising a harmless error argument based on new facts contained in Ms. Caldie’s

affidavit and Defendant’s shifting position on the applicability of the Kurta Memo.

[Pl. Repl. Br. at 8-9]. The Court agrees with Plaintiff.

      There is no way for the Court to determine whether the error was harmless

because the affidavit provides scant details about the training and the training

materials are not part of the administrative record and were not supplied by

Defendant in opposition to Plaintiff’s motion. Id. Moreover, the Board’s decision

stated inaccurately or falsely that it applied the Kurta Memo when deciding

Plaintiff’s petition. Even after Plaintiff’s petition was heard and before it issued its



                                           11
       Case 3:19-cv-01791-VLB Document 43 Filed 03/01/21 Page 12 of 15




written decision, the Board refused to revisit its decision after Plaintiff sent a

supplemental memorandum arguing the standards set forth in the Kurta Memo.

      While the Defendant promptly moved for remand, the Board’s decision below

falls short of what a reasonable person would expect of the government when

conducting this non-adversarial proceeding. A reasonable person would expect

the Board to revisit its decision after it became aware of the Kurta Memo’s

promulgation to ensure that its understanding of the intention of the anticipated

policy comported with the new policy. Instead, the Board’s written decision

obfuscates the record by claiming that it considered a policy that was not before it

when it rendered the decision.

    Accordingly, the Government’s position was not substantially justified. The

Court must now turn to whether equitable considerations militate against awarding

Plaintiff prevailing party attorneys’ fees.

   C. Whether special circumstances exist to make awarding EAJA fees and
      expenses unjust.

      Defendant argues that it can avail the safety valve exception for instances

where special circumstances would make awarding fees unjust. [Def. Mem. in

Opp’n at 18]. Defendant argues, again, that the Board applied the principles of the

Kurta Memo and granted partial relief. Id. Defendant further argues that it identified

and raised the defect, which ultimately led to its uncontested motion for remand.

Id. In reply, Plaintiff argues that the government has “consistently failed to address

Mr. Morant’s claims in a straight-forward and plainspoken manner. Instead, it has

provided false and rotating explanations,” which forced Plaintiff to obtain counsel

and seek judicial review. [Def. Repl. Br. at 10]. Plaintiff further argues that his legal


                                           12
       Case 3:19-cv-01791-VLB Document 43 Filed 03/01/21 Page 13 of 15




team has already written off many hours of attorney time and is seeking

remuneration at a below-market rate. Id. The Court agrees with Plaintiff.

      The safety valve exception directs courts to apply traditional equitable

principles in considering whether to deny awards where the remuneration would

be unjust. United States v. 27.09 Acres of Land, More or Less, Situated in Town of

Harrison & Town of N. Castle, 43 F.3d 769, 772 (2d Cir. 1994). Courts consider

situations where attorneys’ fees were “expended on discrete efforts that achieved

no appreciable advantage, and where the claim of the prevailing parties’ rests

largely on a result to which the claimant made no contribution,” i.e. where the

prevailing party is nominal or passive or free riding on the litigation efforts of

others. Id. at 773-75.

      Mistakes happen. Congress recognized this when it enacted the EAJA to

provide an exception to the United States’ sovereign immunity “to eliminate the

barriers that prohibit small businesses and individuals from securing vindication

of their rights in civil actions and administrative proceedings brought by or against

the Federal Government.” Scarborough v. Principi, 541 U.S. 401, 406 (2004)

(quoting H.R. Rep. No. 96–1005, at 9H.R. Rep. No. 96–1005, at 9 (1980)).

      The issue here is whether equitable considerations preclude Plaintiff from

remuneration for legal expenses incurred for seeking validation of his rights. While

Defendant argues that the error was minor, the failure to apply the correct legal

standard in the first instance means that Plaintiff may have been wrongfully denied

a discharge upgrade to which he may have been entitled in 2017. As alleged in the

complaint, a veteran’s Character of Service affects their eligibility for benefits and



                                         13
       Case 3:19-cv-01791-VLB Document 43 Filed 03/01/21 Page 14 of 15




support services offered by the U.S. Department of Veterans Affairs, state veterans

departments, and private organizations. [Compl. ¶¶ 15, 84]. A veteran’s Character

of Service and narrative reasons for separation also affect job prospects and is

stigmatizing. Id. ¶¶ 16, 85, 102. Here, the Board’s previously acknowledged error

necessitated Plaintiff’s retention of counsel and the filing of this action to seek

redress.

      The error would not have been identified if the suit was not filed. Indeed, the

Board’s decision inaccurately claimed that it applied the Kurta Memo. Had Plaintiff

not retained counsel and filed this action, the mistake would likely have gone

undetected as the Board’s decision would convince a lay person that the Kurta

Memo was in fact considered. When Defendant promptly and appropriately brought

the error to the Plaintiff and the Court’s attention, it truncated the litigation by

conceding an issue that it would not have been “substantially justified” in

continuing to litigate. In effect, Defendant reduced the United States’ potential

exposure to attorneys’ fees. This is not a case where the prevailing plaintiff free-

rode on the efforts of a joined party or secured a pyrrhic victory by prevailing on a

minor issue while losing on the gravamen of the claims.

   Accordingly, there are no equitable factors that militate against awarding

Plaintiff attorneys’ fees.

                                    Conclusion

      For the above-mentioned reasons, the Court concludes that Plaintiff was a

qualified prevailing party and Defendant’s position was not “substantially




                                         14
       Case 3:19-cv-01791-VLB Document 43 Filed 03/01/21 Page 15 of 15




justified.” 28 U.S.C. § 2412(d). There are no special circumstances that make

awarding attorneys’ fees pursuant to the EAJA unjust.

      Defendant does not object to Plaintiff’s proposed inflation-adjusted hourly

rate of $206.42. [Pl. Mem. in Supp. at 6]. Plaintiff’s counsel represents that it has

voluntarily reduced the number of hours requested and eliminated redundancies.

Id. Plaintiff’s request only includes attorney time spent in preparation and work on

Plaintiff’s civil action. Id. at 6-7. Defendant does not object to the reasonableness

of the amount of time spent on the litigation and does not challenge any billing

entries. The Court has reviewed Plaintiff’s counsel’s proposed rate, itemized bill,

and amount of time requested for preparing the reply brief to Defendant’s

opposition to Plaintiff’s motion for EAJA fees. The Court deems the fee request

reasonable considering the relative complexity of this case, the thoroughness of

Plaintiff’s filings, and the results obtained.

      The Court GRANTS Plaintiff’s motion and awards $34,926.26 in attorneys’

fees and $43.04 in expenses pursuant to the EAJA.

                                                 IT IS SO ORDERED

                                                 _____/s/_________________

                                                 Hon. Vanessa L. Bryant
                                                 United States District Judge


Dated at Hartford, Connecticut: March 1, 2021




                                           15
